DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claim 1 is objected to because of the following informalities:  
In regard to claim 1, the phrase “or inside of the holding body” (see line 7) does not clearly disclose the location of the “slits or bumps”, i.e., it is unclear as to what is “inside of the holding body”.   It appears the language is defining the slits or bumps may be formed either on the surface of the sheet-shaped ink feeder or inside the holding body.  As such, it appears “wherein the holding body has a sheet-shaped ink feeder formed with slits or bumps on a surface or inside of the holding body” (see lines 6-7) should read “wherein the holding body has a sheet-shaped ink feeder wherein slits or bumps are formed on a surface of the sheet-shaped ink feeder or are formed inside of the holding body”.   Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 

Reasons for Allowance
Claims 1 and 2, upon the above objection being overcome, are allowed.
It is noted that none of the prior art, alone or in combination, discloses the applicant’s invention of a writing implement including a viewer portion (i.e., a see-through portion, see paragraph 0004 of the specification) and a holding body having a sheet-shaped ink feeder (defined by element 25, see, for example, Figures 23e and 2g) wherein slits or bumps are formed on a surface of the sheet-shaped ink feeder or are formed inside of the holding body to provide a capillary action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
2/23/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754